Opinion by
Head, J.,
The verdict of the jury has established the fact that on December 27, 1915, the plaintiff, a depositor in the defendant bank, made.a cash deposit of f350.00 which was regularly placed to his credit in his passbook. Shortly thereafter the plaintiff drew, against said deposit, two checks aggregating in amount about one hundred dollars. When presented at the bank payment of each check was refused on the ground the maker had no money on deposit to meet them. Thereupon this suit was brought to recover damages resulting from the defendant’s breach of duty.
The defendant offered evidence to show that the deposit made by plaintiff had been mistakenly placed to the credit of “J. Werner,” another depositor, because of *295the manner in which the deposit slip was made out. The question of fact was fairly submitted to the jury and their verdict has declared the plaintiff was in no way to blame for the mistake. The refusal to pay the checks was therefore an unjustifiable breach of defendant’s duty to the plaintiff, and in any aspect a verdict for nominal damages at least would follow. The second assignment of error must therefore be dismissed. No special mention need be made of the 3d, 4th, 5th, 6th and 8th assignments for obvious reasons. We shall confine our attention chiefly to the 7th assignment which raises the important question in the case.
We take it to be now the settled law of Pennsylvania, that where a bank, without right, refuses to pay the check of its depositor, merely nominal damages are inadequate to heal the injury and substantial damages may and should be awarded. By this expression, “substantial damages,” as used in the cases, the courts have not meant the jury were at liberty to assess punitive damages in cases exhibiting no trace of wantonness, malice, intentional injury or gross negligence. “Substantial damages” as we are dealing with the term, are within the zone of compensatory damages that lies between nominal damages on the one side, punitive damages on the other.
There is a solid basis for the doctrine that in a case like the one at bar the plaintiff should have more than nominal damages even though he does not lay and cannot prove any actual loss precisely measurable in dollars and cents. In the modern world the financial credit of a man, particularly of one engaged in commercial pursuits, is a much prized and valuable asset. Although laboriously built it is easily destroyed. The banks of the country, through which the great volume of our commercial business is transacted, have a deserved reputation for accuracy and care in the conduct of their affairs. Hence when the check of a depositor is refused at the counter of his bank, that portion of the commercial world, greater or less, that comes within the sphere of his *296transactions, promptly imputes the blame to him rather than to the bank. This results in an injury to him none the less real and substantial because he may be unable to prove its exact extent. In such cases, as in many others where affirmative proof of the precise money value of an injury, which is to be compensated, ex necessitate, in damages, is difficult if not impossible, much must be left to the common sense and sound discretion of the jury. Naturally they might expect the aid of the trial judge in defining the true limitations within which their inquiry should be confined.
Thus understood no legitimate complaint can be made of the language used by Chief Justice Paxson in Patterson v. Marine Bank, 130 Pa. at page 433; and necessarily no complaint can be successfully made of the charge of the learned trial judge, who but adopted the words of authority. See also Penna. Title & Trust Co. v. Meyer, 201 Pa. 299.
The same may be said of the expression of the trial judge that, “a bank or trust" company is, under the law, what is known as a quasi public institution.” This again is, in substance, the language of the Chief Justice in the Patterson case. With perfect respect for the authority of the high tribunal whence the decision in that case emanated, I think I may, with propriety, remark the expression was not entirely accurate as a description of the true legal relation of a bank with its depositor. In no modern understanding of the term, “quasi public,” can a bank, conducted by a corporation, federal or state, by a partnership, or an individual, be accurately described as a quasi public corporation or institution. Whilst it has been many times held the legal relation of a bank to its depositor is that of debtor and creditor, it is also true that a failure, on the part of a bank, to discharge its obligation to a particular depositor, or to all of its depositors, may have an effect much more far reaching than any failure by an individual to pay his debt in the manner and at the time stipulated in his bond. In *297this restricted sense a bank might fairly be considered a “quasi public institution.” It would seem, and I speak for myself, that in a case like the one at bar, a jury should not be invited to think a bank had violated any duty it owed to the public, because of a simple mistake. But as the matter stands the learned trial judge but followed the blazed trail in giving the instructions complained of. The seventh assignment is overruled.
The ninth and remaining assignment deals with the order of the-court below in relation to a reduction of the amount of the verdict if paid within a time named in the order. The defendant — desiring to contest, in the appellate court, the plaintiff’s right to recover any sum— declined to avail itself of the benefit of the order. Matters of this kind are, and must necessarily be, largely in the discretion of the trial court.
Whilst the verdict seems to be large, it does not necessarily indicate the jury undertook to award punitive damages. We are of opinion therefore the record discloses no reason for our interference with the judgment.
Judgment affirmed.